754 N.W.2d 891 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Richard Lee OWENS, Defendant-Appellant.
Docket No. 136013. COA No. 279169.
Supreme Court of Michigan.
September 9, 2008.
On order of the Court, the application for leave to appeal the February 19, 2008 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion for miscellaneous relief is GRANTED.